Case 1:19-gj-00048-BAH Document 1-1 Filed 07/26/19 Page1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

IN RE:

APPLICATION OF THE COMMITTEE ON Misc. No. 19-
THE JUDICIARY, U.S. HOUSE OF
REPRESENTATIVES, FOR AN ORDER
AUTHORIZING THE RELEASE OF,
CERTAIN GRAND JURY MATERIALS

 

DECLARATION OF PERRY H. APELBAUM

I, Perry H. Apelbaum, pursuant to the provisions of 28 U.S.C. § 1746, declare and say:

1. I am Chief Counsel and Staff Director for the Committee on the Judiciary of the
U.S. House of Representatives (the Committee). I have served in this capacity since January 3,
2019.

2. Attached as Exhibit A is a true and correct copy of a Memorandum from Chairman
- Jerrold Nadler (Chairman Nadler) issued to Members of the Committee on July 11, 2019, in
connection with a July 12,°2019 hearing entitled Lessons from the Mueller Report, Part III:
“Constitutional Processes for Addressing Presidential Misconduct.”

3. Attached as Exhibit B is a true and correct copy of a letter to the Honorable William
P. Barr, Attorney General (Attorney General Barr), from Chairman Nadler; Adam Schiff,
Chairman, House Permanent Select Committee on Intelligence (Chairman Schiff); Elijah
Cummings, Chairman, House Committee on Oversight and Reform (Chairman Cummings); Elliot
Engel, Chairman, House Committee on Foreign Affairs (Chairman Engel); Maxine Waters,
Chairwoman, House Committee on Financial Services (Chairwoman Waters); and Richard Neal,

Chairman, House Committee on Ways and Means (Chairman Neal), dated February 22, 2019.

l
Case 1:19-gj-O0048-BAH Document 1-1 Filed 07/26/19 Page 2 of 3

12. Attached as Exhibit K is a true and correct copy of a letter to Chairman Nadler from
Stephen E. Boyd, Assistant Attorney General, U.S. Department of Justice (AAG Boyd), dated May
1, 2019.

13. Attached as Exhibit L is a true and correct copy of a letter to Attorney General Barr
from Chairman Nadler dated May 3, 2019.

14. Attached as Exhibit M is a true and correct copy of a letter to Chairman Nadler
from AAG Boyd, dated May 7, 2019.

15. Attached as Exhibit N is a true and correct copy of a letter to Attorney General
Barr, Deputy Attorney General Rod Rosenstein, and Director Wray from Chairman Schiff
provided to me by the House Permanent Select Committee on Intelligence, dated May 8, 2019.

16. Attached as Exhibit O is a true and correct copy of a letter to Attorney General Barr
and to Pat Cipollone, Counsel to the President, from Chairman Nadler, dated May 24, 2019.

17. Attached as Exhibit P is a true and correct copy of a brief filed on behalf of the
United States in In re Report & Recommendation of June 5, 1972 Grand Jury Concerning
Transmission of Evidence to the House of Representatives, Misc. No. 74-21, 370 F. Supp. 1219
(D.D.C. March 5, 1974), dated March 5, 1974, obtained by Judiciary Committee staff from the
website of the National Archives and Records Administration.

18. Attached as Exhibit Q is a true and correct copy of an Order issued by the Special
Division of the U.S. Court of Appeals for the D.C. Circuit in Jn re Madison Guaranty Savings &
Loan Association, Div. No. 94-1 (D.C. Cir. Spec. Div. July 7, 1998), dated July 7, 1998, as
excerpted from Volume II, Tab B of H. Doe: 105-310, Referral from Independent Counsel Kenneth
W. Starr in Conformity with the Requirements of Title 28, United States Code, Section 395(c)

(1998).
Case 1:19-gj-00048-BAH Document 1-1 Filed 07/26/19 Page 3 of 3

Jury Information, dated July 26, 2019.

26. Attached as Exhibit Y is a true and correct copy of a letter to the Honorable John J.
Sirica, Chief Judge, U.S. District Court for the District of Columbia, from Peter W. Rodino, Jr.,
Chairman, House Committee on the Judiciary, dated March 8, 1974, obtained by Judiciary
Committee staff from the website ofthe National Archives and Records Administration.

I declare under penalty of perjury that the foregoing is true and correct. Executed on July

26, 2019, in Washington, D.C.

 

lef =

Perry H. Apelbaum
